Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 29, 2017

The Court of Appeals hereby passes the following order:

A17D0538, A17D0539. CAROL SUE ROBERSON v. THE STATE.

      Carol Sue Roberson pled guilty to murder on May 18, 1990. On June 5, 2017,
the trial court entered two orders, one of which denied Roberson’s motion to set a
court date and appoint an attorney, while the other denied her motion for
resentencing. On June 21, 2017, Roberson filed applications for discretionary appeal
from these orders. However, we lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d 711)
(1984) (directing this Court to transfer “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder”). Accordingly,
Roberson’s applications are hereby TRANSFERRED to the Supreme Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/29/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.